Exhibit 10.2

SEVENTH AMENDMENT TO THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

            THIS SEVENTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT (hereinafter called this "Amendment") is entered into effective
as of September 30, 2002 (the "Effective Date"), among (a) TRICO MARINE
OPERATORS, INC. ("Marine Operator"), a Louisiana corporation, TRICO MARINE
ASSETS, INC. ("Marine Assets", a Delaware corporation (each of Marine Operators
and Marine Assets a "Borrower" and, collectively "Borrowers", (b) TRICO MARINE
SERVICES, INC. ("Parent"), a Delaware corporation, (c) the financial
institutions listed on Schedule 1.1 of the Agreement (hereinafter described) and
such other financial institutions as may become parties to the Agreement from
time to time (individually a "Bank" and collectively the "Banks", (d) WELLS
FARGO BANK, N.A., as issuing bank ("Issuing Bank"), and (e) WELLS FARGO BANK
TEXAS, N.A. (successor by consolidation to Wells Fargo Bank (Texas), National
Association), as administrative agent for itself, the Issuing Bank and such
financial institutions ("Administrative Agent").



WITNESSETH:

            WHEREAS, the Borrowers, the Parent, the Banks, the Issuing Bank, and
the Administrative Agent entered into a Third Amended and Restated Revolving
Credit Agreement dated as of July 19, 1999 (hereinafter called the "Restated
Agreement"), whereby, upon the terms and conditions therein stated, the Banks
and the Issuing Bank agreed to make available to the Borrowers a credit facility
upon the terms and conditions set forth in the Agreement; and

            WHEREAS, the Borrowers, the Parent, the Banks, the Issuing Bank, and
the Administrative Agent entered into (i) a First Amendment to Third Amended and
Restated Revolving Credit Agreement dated as of September 30, 1999 (the "First
Amendment"), (ii) a Second Amendment to Third Amended and Restated Revolving
Credit Agreement dated as of December 31, 1999 (the "Second Amendment"), (iii) a
Third Amendment to Third Amended and Restated Revolving Credit Agreement dated
as of March 31, 2000 (the "Third Amendment"), (iv) a Fourth Amendment to Third
Amended and Restated Revolving Credit Agreement dated as of August 11, 2000 (the
"Fourth Amendment"), (v) a Fifth Amendment to Third Amended and Restated
Revolving Credit Agreement dated as of July 31, 2001 (the "Fifth Amendment"),
and (vi) a Sixth Amendment to Third Amended and Restated Revolving Credit
Agreement dated as of May 17, 2002 (the "Sixth Amendment"); and

            WHEREAS, the Restated Agreement, as amended by the First Amendment,
Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment, and Sixth
Amendment is hereinafter called the "Agreement"; and

           WHEREAS, Parent and Borrowers have requested that the Banks, the
Issuing Bank and the Administrative Agent agree to certain amendments to the
Agreement;

            NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained, the parties to this Amendment hereby agree as
follows:

            SECTION 1.     Terms Defined in Agreement. As used in this
Amendment, except as may otherwise be provided herein, all capitalized terms
which are defined in the Agreement shall have the

same meaning herein as therein, all of such terms and their definitions being
incorporated herein by reference.

            SECTION 2.     Amendments to Agreement. The Agreement hereby is
amended as follows:

            (a)        Section 1.1 of the Agreement hereby is amended by adding
the following definitions thereto in the correct alphabetical order:

> > > "Cash Collateralize. To pledge and deposit with or deliver to the
> > > Administrative Agent, for the benefit of the Issuing Bank and the Lenders,
> > > as collateral for outstanding Letters of Credit, cash or deposit account
> > > balances pursuant to documentation in form and substance satisfactory to
> > > the Administrative Agent and the Issuing Bank (which documents are hereby
> > > consented to by the Lenders). The Borrowers hereby grant to the
> > > Administrative Agent, for the benefit of the Issuing Bank and the Lenders,
> > > a security interest in all such cash, deposit accounts and all balances
> > > therein and all proceeds of the foregoing. Cash collateral shall be
> > > maintained in blocked, interest bearing deposit accounts at Wells Fargo."
> > > 
> > > "GECC Operating Lease Financing. The operating lease financing between
> > > Marine Operators and General Electric Capital Corporation ("GECC"),
> > > pursuant to which GECC would take an assignment of Marine Assets's
> > > purchase order for the purchase of three (3) newly constructed 156'
> > > crew/supply Vessels with a purchase price of approximately $11,400,000 and
> > > GECC would subsequently lease such Vessels to Marine Operators."

            (b)        Section 1.1

of the Agreement hereby is amended by deleting the definitions of "Excluded
Capital Expenditures", "Maintenance Capital Expenditures", "Obligations", and
"Operating Cash Flow" therefrom and substituting the following definitions of
"Excluded Capital Expenditures", "Maintenance Capital Expenditures",
"Obligations", and "Operating Cash Flow" in lieu thereof



> > > "Excluded Capital Expenditures. For any fiscal year of the Parent,
> > > collectively, (i) any Capital Expenditure of the Parent or any of its
> > > Subsidiaries not to exceed $50,000,000 during any fiscal year of the
> > > Parent, where not less than one hundred (100%) of the consideration paid
> > > or payable by the Parent and its Subsidiaries in connection therewith is
> > > funded with the Proceeds of a Permitted Equity Issuance, (ii) Capital
> > > Expenditures associated with the UT 745 Northern Canyon and the UT 745
> > > Northern Wave, and (iii) Capital Expenditures associated with the three
> > > (3) newly constructed 156' crew/supply Vessels that are or will be the
> > > subject of the GECC Operating Lease Financing."
> > > 
> > > "Maintenance Capital Expenditures. Capital Expenditures incurred in
> > > connection with the maintenance, repair, or dry-docking of, and inspection
> > > costs relating to, Vessels which are owned by the Borrowers; provided,
> > > that Capital Expenditures incurred in connection with the dry-docking of
> > > Vessels shall not exceed $12,000,000 in the aggregate calculated on any
> > > date for the period of four (4) consecutive fiscal quarters of the Parent
> > > ending on such date."
> > > 
> > > "Obligations. All indebtedness, obligations and liabilities of any of the
> > > Parent, the Borrowers or the Guarantors to any of the Banks, the Issuing
> > > Bank and the Administrative Agent, individually or collectively, existing
> > > on the date of this Agreement or arising thereafter, direct or indirect,
> > > joint or several, absolute or contingent, matured or unmatured, liquidated
> > > or unliquidated, secured or unsecured, arising by contract, operation of
> > > law or otherwise, arising or incurred under this Agreement or the other
> > > Loan Documents or in respect of any of the Loans made or Reimbursement
> > > Obligations incurred or any other instruments at any time evidencing any
> > > thereof; provided that, all references to "Obligations" in the Security
> > > Documents shall, in addition to the foregoing, also include all present
> > > and future indebtedness, liabilities, and obligations (and all renewals
> > > and extensions thereof or any part thereof) now or hereafter owed to any
> > > Bank or any Affiliate of any Bank arising from, by virtue of, or pursuant
> > > to any Derivative Contract entered into by any of the Parent, the
> > > Borrowers or the Parent's Subsidiaries."
> > > 
> > > "Operating Cash Flow
> > > 
> > > . With respect to any Person and any particular fiscal period, an amount
> > > equal to (a) such Person's Net Income for such period, plus (b) all
> > > interest expense for such period, plus (c) all income tax expense for such
> > > period, plus (d) all depreciation and amortization charges for such
> > > period, less (e) without duplication, the aggregate amount of cash taxes
> > > paid by such Person with respect to such period."

            (c)        Section 3.1.1 of the Agreement is hereby deleted and the
following Section 3.1.1 is substituted in lieu thereof:

> > > "SECTION 3.1.1. COMMITMENT TO ISSUE LETTERS OF CREDIT. Subject to the
> > > terms and conditions hereof and the execution and delivery by the
> > > Borrowers of a letter of credit application on the Issuing Bank's
> > > customary form (a "Letter of Credit Application") the Issuing Bank in
> > > reliance upon the agreement of the Banks set forth in Section 3.1.4 and
> > > upon the representations and warranties of the Borrowers contained herein,
> > > agrees to issue, extend and renew for the account of the Borrowers from
> > > time to time from the Closing Date to the date which is fourteen (14)
> > > Business Days prior to the Maturity Date one or more standby letters of
> > > credit (each, individually, a "Letter of Credit"); provided, that, if
> > > requested by the Borrowers at least ten (10) days prior to the Maturity
> > > Date, the Issuing Bank shall issue, in connection with the GECC Operating
> > > Lease Financing, up to three (3) Letters of Credit, with final expiry
> > > dates not more than twelve (12) months beyond the Maturity Date, in an
> > > aggregate amount not greater than $2,000,000; provided, that, ten (10)
> > > days prior to the Maturity Date, the Borrowers shall Cash Collateralize
> > > such Letters of Credit in an amount not less than 105% of the Maximum
> > > Drawing Amount of such Letters of Credit plus any additional amounts owing
> > > under such Letters of Credit or provide to the
> > > 
> > > Administrative Agent, on behalf of the Issuing Bank and the Lenders, a
> > > back-up letter of credit, on terms and from an issuer satisfactory to the
> > > Administrative Agent and the Issuing Bank, in an amount not less than 105%
> > > of the Maximum Drawing Amount of such Letters of. Credit Rims any
> > > additional amounts owing under such Letters of Credit. Each Letter of
> > > Credit shall be in such form as may be requested from time to time by the
> > > Borrowers and agreed to by the Issuing Bank; provided, that, after giving
> > > effect to such request, (a) the sum of the aggregate Maximum Drawing
> > > Amount and all Unpaid Reimbursement Obligations shall not exceed Twenty
> > > Million Dollars ($20,000,000) at any one time, (b) the sum of (i) the
> > > Maximum Drawing Amount, (ii) all Unpaid Reimbursement Obligations, and
> > > (iii) the amount of all Loans Outstanding shall not exceed the Total
> > > Commitment or, if less the amount to which the Borrowers' secured
> > > Obligations are limited as set forth in the proviso contained in Section 6
> > > hereof and (c) the Borrowers are in compliance with the covenant contained
> > > in Section 10.4 hereof."

            (d)    Section 3.1.3 of the Agreement is hereby deleted and the
following Section 3.1.3 is substituted in lieu thereof:

> > > "SECTION 3.1.3. TERMS OF LETTERS OF CREDIT. Each Letter of Credit issued,
> > > extended or renewed hereunder shall, among other things, (a) provide for
> > > the payment of sight drafts for honor thereunder when presented in
> > > accordance with the terms thereof and when accompanied by the documents
> > > described therein, (b) have an original expiry date no later than the date
> > > which is three hundred sixty-five (365) days from the date of issuance and
> > > (c) have a final expiry date no later than the date which is twelve (12)
> > > months beyond the Maturity Date. Each Letter of Credit so issued, extended
> > > or renewed shall be subject to the Uniform Customs."

            (e)        The Agreement is hereby amended further by deleting
Section 10.1 therefrom and substituting the following Section 10.1 in lieu
thereof:

> > > "SECTION 10.1. DEBT SERVICE COVERAGE RATIO. The Parent and the Borrowers
> > > will not permit the Debt Service Coverage Ratio, determined at the end of
> > > each fiscal quarter of the Parent ending during a period ending on the
> > > date set forth in the table below, to be less than the ratio set forth
> > > opposite such period in such table:

Period Ending

Minimum Ratio

9/30/02 and thereafter

1.00:1.00

            (f)        Section 10.2 of the Credit Agreement is hereby deleted
and the following Section 10.2 is substituted in lieu thereof:

> > > "SECTION 10.2. LEVERAGE RATIO. The Parent and the Borrowers will not
> > > permit the Leverage Ratio, determined as of the end of each fiscal quarter
> > > of the Parent ending during a period set forth in the table below, to be
> > > greater than the ratio set forth opposite each period in such table:

Period Ending

Maximum Ratio

9/30/02

9.00:1.00

12/31/02 and thereafter

11.50:1.00

            (g)        Section 10 of the Credit Agreement is hereby amended by
deleting Section 10.3 therefrom and substituting the following Section 10.3
thereto:

> > > "SECTION 10.3 TANGIBLE NET WORTH. The Parent and the Borrowers on a
> > > consolidated basis will maintain at all times a consolidated Tangible Net
> > > Worth of not less than 85% of consolidated Tangible Net Worth at June 30,
> > > 2002 plus (i) 50% of cumulative net income (if positive) after June 30,
> > > 2002, plus (ii) 100% of any net proceeds of equity issued. For purposes of
> > > making the calculations set forth in the preceding sentence, Tangible Net
> > > Worth shall be determined excluding (i) the effect of cumulative foreign
> > > currency translation adjustment calculated in accordance with GAAP and set
> > > forth in the stockholders' equity section of the Parent and Borrowers'
> > > financial statements, and (ii) up to $18;000,000 in write-downs of
> > > deferred dry-docking costs."

            (h)        Section 10 of the Credit Agreement is hereby amended by
deleting Section 10.5 therefrom and substituting the following Section 10.5
thereto:

> > > "SECTION 10.5 CAPITAL EXPENDITURES. The Parent will not, and will not
> > > permit any of its Subsidiaries to, make Capital Expenditures, other than
> > > Excluded Capital Expenditures and Maintenance Capital Expenditures, in an
> > > aggregate amount in excess of $10,000,000 from June 30, 2002 through the
> > > Maturity Date."

            (i)        Section 10 of the Credit Agreement is hereby amended by
deleting Section 10. 6 therefrom and substituting the following Section 10.6
thereto:

> > > "SECTION 10.6. SENIOR SECURED LEVERAGE RATIO. Parent and the Borrowers
> > > will not permit the Senior Secured Leverage Ratio, determined as of the
> > > end of each fiscal quarter of the Parent ending during a period set forth
> > > in the table below, to be greater than the ratio set forth opposite each
> > > period in such table:

Period Ending

Maximum Ratio

9/30/02

3.50:1.00

12/31/02 and thereafter

4.00:1.00

            (j)        Section 13.4(b) of the Credit Agreement is hereby deleted
therefrom and the following Section 13.4(b) is substituted in lieu thereof:

> > > "(b)     Second, to all other Obligations in such order or preference as
> > > the Majority Banks may determine; provided, that (i) distributions in
> > > respect of such Obligations shall be made pari passu among Obligations
> > > with respect to the Administrative Agent's fee payable pursuant to the Fee
> > > Letter and all other Obligations, (ii) Obligations owing to the Banks and
> > > the Issuing Bank with respect to each type of Obligation such as interest,
> > > principal, fees and expenses shall be made among the Banks, pro rata,
> > > (iii) the Administrative Agent may in its discretion make proper allowance
> > > to take into account any Obligations not then due and payable, and (iv)
> > > distributions with respect to Obligations consisting of interest,
> > > principal, and fees on the Loans and Letters of Credit shall be made prior
> > > to distributions on Obligations with respect to Derivative Contracts;"

SECTION 3.     Conditions of Effectiveness.

                        (a)        The Administrative Agent, the Issuing Bank
and the Banks have relied upon the representations and warranties in this
Amendment in agreeing to the amendments to the Agreement set forth herein and
the amendments to the Agreement set forth herein are conditioned upon and
subject to the accuracy of each and every representation and warranty of each of
the Borrowers and the Parent made or referred to herein, and performance by each
of the Borrowers and the Parent of its obligations to be performed under the
Agreement on or before the date of this Amendment (except to the extent amended
herein).

                        (b)        The amendments to the Agreement set forth
herein are further conditioned upon the Borrowers having paid all amendment fees
and expenses, and all accrued and unpaid legal fees and expenses referred to in
Section 16 of the Agreement and Section 7 hereof.

                        (c)        This Agreement shall be effective as of the
date first written above when the conditions in this Section 3 have been
satisfied and when the Administrative Agent shall have received (i) this
Amendment, executed by the Borrowers, the Parent and the Banks, (ii) resolutions
of the Board of Directors of each of the Borrowers and the Parent authorizing
the execution and delivery of this Amendment by the Borrowers and the Parent,
(iii) that certain Pledge Agreement executed by Trico Marine International
Holdings B.V. in favor or Administrative Agent on behalf of the Lenders dated as
of even date herewith, and (iv) that certain promissory note in the original
principal amount of $24,574,141 executed by Trico Supply ASA and payable to the
order of Trico Marine International Holdings B.V., endorsed "payable to the
order of Wells Fargo Bank Texas, National Association, as Administrative Agent."

                        SECTION 4.     Representations and Warranties of the
Borrowers and Parent. The Borrowers and Parent jointly and severally represent
and warrant to the Administrative Agent, the Issuing Bank and each Bank, with
full knowledge that the Administrative Agent, the Issuing Bank and each Bank is
relying on the following representations and warranties in executing this
Amendment, as follows:

                        (a)        Each of the Borrowers and the Parent has
corporate power and authority to execute, deliver and perform this Amendment,
and all corporate action on the part of each of the Borrowers and the Parent
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken. Each of the undersigned officers of the
Borrowers and the Parent executing this Amendment has full power and authority
to execute and deliver this Amendment on behalf of the Borrowers and the Parent
respectively, and that such execution and delivery has been duly authorized by
each respective Board of Directors.

                        (b)        The Agreement as amended by this Amendment
and the Loan Documents and each and every other document executed and delivered
in connection with this Amendment to which any of the Borrowers or the Parent,
or any Subsidiary thereof, is a party constitute the legal, valid and binding
obligations of such Person to the extent it is a party thereto, enforceable
against such Person in accordance with its respective terms.

                        (c)        This Amendment does not and will not violate
any provisions of the articles or certificate of incorporation or bylaws of any
of the Borrowers or the Parent, or any contract, agreement, instrument or
requirement of any Governmental Authority to which any such Person is subject.
The execution of this Amendment by each of the Borrowers and the Parent will not
result in the creation or imposition of any lien upon any properties of any of
the Borrowers or the Parent, other than those permitted by the Agreement and
this Amendment.

                        (d)        The execution, delivery and performance by
each of the Borrowers and the Parent of this Amendment do not require the
consent or approval of any other Person, including, without limitation, any
regulatory authority or governmental body of the United States of America or any
state thereof or any political subdivision of the United States of America or
any state thereof.

                        (e)        The annual consolidated balance sheet of the
Parent and the Borrowers as of December 31, 2001, the related consolidated
statements of earnings, capital accounts, and cash flows for the year then ended
which have been furnished to the Administrative Agent, the Issuing Bank and the
Banks, fairly present the financial condition of the Parent and the Borrowers as
at such date and the results of the operations of the Parent and the Borrowers
for the periods ended on such date, all in accordance with generally accepted
accounting principles applied on a consistent basis, and since December 31, 2001
there has been no material adverse change in such condition or operations.

                        (f)        Each of the Borrowers and the Parent has
performed and complied with all agreements and conditions contained in the
Agreement required to be performed or complied with by each such Person prior to
or at the time of delivery of this Amendment.

                        (g)        No Default or Event of Default exists and,
after giving effect to this Amendment, no Default or Event of Default will exist
and all of the representations and warranties contained in the Agreement and all
instruments and documents executed pursuant thereto or contemplated thereby are
true and correct in all material respects on and as of this date.

                        (h)        Nothing in this Section 4 of this Amendment
is intended to amend any of the representations or warranties contained in the
Agreement or of the Loan Documents to which any of the Borrowers or the Parent
or any Subsidiary thereof is a party.

SECTION 5.     Reference to and Effect on the Agreement.

                        (a)        Upon the effectiveness of Sections 1, 2 and 3
hereof, on and after the date hereof, each reference in the Agreement to "this
Agreement", "hereunder", "hereof', "herein", or words of like import, shall mean
and be a reference to the Agreement as amended hereby.

                        (b)        Except as specifically amended by this
Amendment, the Agreement shall remain in full force and effect and is hereby
ratified and confirmed.

                    SECTION 6.     No Waiver. Each of the Borrowers and the
Parent agrees that no Event of Default and no Default has been waived or
remedied by the execution of this Amendment by the Administrative Agent, the
Issuing Bank and the Banks and any such Default or Event or Default heretofore
arising and currently continuing shall continue after the execution and delivery
hereof.

                    SECTION 7.     Cost. Expenses and Taxes. Each of the
Borrowers and the Parent agrees to pay on demand all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, including reasonable attorneys' fees
and out-of-pocket expenses of the Administrative Agent. In addition, each of the
Borrowers and the Parent shall pay any and all stamp and other taxes and fees
payable or determined to be payable in connection with the execution and
delivery, filing or recording of this Amendment and the other instruments and
documents to be delivered hereunder, and agrees to save each of the
Administrative Agent, the Issuing Bank and the Banks harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes or fees.

                SECTION 8.     Extent of Amendments. Except as otherwise
expressly provided herein, the Agreement and the other Loan Documents are not
amended, modified or affected by this Amendment. Each of the Borrowers and the
Parent ratifies and confirms that (a) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Agreement remain in full force and effect, (b) each of the
other Loan Documents are and remain in full force and effect in accordance with
their respective terms, and (c) the Collateral is unimpaired by this Amendment.

                SECTION 9.     Waivers and Release of Claims. As additional
consideration for the execution, delivery, and performance of this Amendment by
the parties hereto and to induce each of the Administrative Agent, the Issuing
Bank and the Banks to enter into this Amendment, each of the Borrowers and the
Parent represents and warrants that none of the Borrowers and the Parent know of
any facts, events, statuses or conditions which, either now or with the passage
of time or the giving of notice, or both, constitute or will constitute a basis
for any claim or cause of action against any of the Administrative Agent, the
Issuing Bank and the Banks or any defense, counterclaim or right of setoff to
the payment or performance of any obligations or indebtedness of any of the
Borrowers or the Parent to any of the Administrative Agent, the Issuing Bank or
the Banks, and in the event any such facts, events, statuses or conditions exist
or have existed, whether known or unknown, WHETHER DUE TO THE ADMINISTRATIVE
AGENT'S, THE ISSUING BANK'S OR ANY BANK'S, ANY OF THEIR REPRESENTATIVE'S,
AGENT'S, OFFICER'S, DIRECTOR'S, EMPLOYEE'S, SHAREHOLDER'S, OR SUCCESSOR'S OR
ASSIGN'S OWN NEGLIGENCE, each of the Borrowers and the Parent for each of
themselves, their respective Subsidiaries, their respective representatives,
agents, officers, directors, employees, shareholders, and successors and assigns
(collectively called the "Indemnifying Parties"), hereby fully, finally,
completely, generally and forever releases, discharges, acquits, and
relinquishes the Administrative Agent, the Issuing Bank and each Bank and each
of their respective representatives, agents, officers, directors, employees,
shareholders, and successors and assigns (collectively called the "Indemnified
Parties"), from any and all claims, actions, demands, and causes of action of
whatever kind or character, whether joint or several, whether known or unknown,
WHETHER DUE TO ANY OF THE INDEMNIFIED PARTIES' OWN NEGLIGENCE, which may have
arisen or accrued prior to the date of execution of this Amendment, for any and
all injuries, harm, damages, penalties, costs, losses, expenses, attorneys'
fees, and/or liabilities whatsoever and whenever incurred or suffered by any of
them, including, without limitation, any claim, demand, action, damage,
liability, loss, cost, expense, and/or detriment, of any kind or character,
growing out of or in any way connected with or in any way resulting from any
breach of any duty of loyalty, fair dealing, care, fiduciary duty, or any other
duty, confidence, or commitment, undue influence, duress, economic coercion,
conflict of interest, negligence, bad faith, violations of the racketeer
influence and corrupt organizations act, intentional or negligent infliction of
distress or harm, tortious interference with contractual relations, tortious
interference with corporate governance or prospective business advantage, breach
of contract, failure to perform any obligation under any of the Loan Documents,
deceptive trade practices, libel, slander, conspiracy, interference with
business, usury, strict liability, lender liability, breach of warranty or
representation, fraud, or any other claim or cause of action (herein being
collectively referred to as "Claims"). IT IS EXPRESSLY AGREED THAT THE CLAIMS
RELEASED HEREBY INCLUDE THOSE ARISING FROM OR IN ANY MANNER ATTRIBUTABLE TO THE
NEGLIGENCE (SOLE, CONCURRENT, ORDINARY, OR OTHERWISE), OR OTHER TORTIOUS CONDUCT
OF ANY OF THE INDEMNIFIED PARTIES (other than any claims arising solely out of
an Indemnified Party's willful misconduct or gross negligence). Notwithstanding
any provision of this Amendment or any other Loan Document, this Section shall
remain in full force and effect and shall survive the delivery and payment of
the Notes, this Amendment and the other Loan Documents and the making,
extension, renewal, modification, amendment or restatement of any thereof.

                SECTION 10.     Indemnification. As additional consideration to
the execution, delivery, and performance of this Amendment by the parties hereto
and to induce the Administrative Agent, the Issuing Bank and each Bank to enter
into this Amendment, the Indemnifying Parties hereby agree to indemnify, hold
harmless, and defend each of the Indemnified Parties from and against any and
all Claims of any nature or character, at law or in equity, known or unknown,
which may have arisen prior to the date hereof, or accrued to, or could be
claimed or asserted by, any third party prior to the date hereof, INCLUDING
WITHOUT LIMITATION, ANY CLAIMS ARISING OUT OF OR IN ANY MANNER ATTRIBUTABLE TO
THE NEGLIGENCE (SOLE, CONCURRENT, ORDINARY OR OTHERWISE), OR OTHER TORTIOUS
CONDUCT OF ANY OF THE INDEMNIFIED PARTIES (other than any claims arising solely
out of an Indemnified Party's willful misconduct or gross negligence).
Notwithstanding any provision of this Amendment or any other Loan Document, this
Section shall remain in full force and effect and shall survive the delivery and
payment of the Notes, this Agreement and the other Loan Documents and the
making, extension, renewal, modification, amendment or restatement of any
thereof.

                SECTION 11.     Grant and Affirmation of Security Interest. Each
of the Borrowers and the Parent hereby grants a security interest in and lien on
the Collateral to secure payment and performance of the Notes and the
obligations described in the Agreement and all documents and instruments
executed in connection therewith and, each of the Borrowers and the Parent
hereby confirms and agrees that any and all liens, security interests and other
security or Collateral now or hereafter held by the Administrative Agent for the
benefit of, and as representative of, the Issuing Bank and the Banks as security
for payment and performance of the Obligations hereby are renewed and carried
forth to secure payment and performance of all of the Obligations. The Security
Documents are and remain legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their respective terms.

                SECTION 12.     Guaranties. The Parent hereby consents to and
accepts the terms and conditions of this Amendment, agrees to be bound by the
terms and conditions hereof and ratifies and confirms that its Guaranty,
executed and delivered to the Administrative Agent for the benefit of and as
representative of each of the Issuing Bank and the Banks on July 19, 1999,
guaranteeing payment of the Obligations, is and remains in full force and effect
and secures payment of the Obligations, including, among other things, the
Notes.

                SECTION 13.     Execution and Counterparts. This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. Delivery of an executed counterpart of the
signature page of this Amendment by facsimile shall be equally as effective as
delivery of a manually executed counterpart of this Amendment.

                SECTION 14.     Governing Law. This Amendment shall be governed
by and construed in accordance with the laws of the State of Texas.

                  SECTION 15.     Headings. Section headings in this Amendment
are included herein for convenience and reference only and shall not constitute
a part of this Amendment for any other purpose.

                  SECTION 16.     Loan Documents. This Amendment is a Loan
Document.

                SECTION 17.     Arbitration. The parties agree to be bound by
the terms and provisions of the arbitration provisions set forth in Section 33
of the Agreement.

SECTION 18.     NO ORAL AGREEMENTS. THE AGREEMENT (AS AMENDED BY THIS AMENDMENT)
AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized.



TRICO MARINE OPERATORS, INC, a Louisiana corporation By: /s/ Victor M.
Perez                                
Name: Victor M. Perez
Title: Vice President and Chief Financial Officer



TRICO MARINE ASSETS, INC., a Delaware
corporation By: /s/ Victor M. Perez                                        
Name: Victor M. Perez Title: Vice president and Chief Financial Officer



TRICO MARINE SERVICES, INC, a Delaware
corporation By: /s/ Victor M. Perez                                          
Name: Victor M. Perez
Title: Vice President and Chief Financial Officer  



--------------------------------------------------------------------------------



WELLS FARGO BANK TEXAS, N.A. (successor by
consolidation to Wells Fargo Bank (Texas),
National Association), individually and as Administrative Agent   By /s/ Philip
C. Lauinger III                                         Name: Philip C. Lauinger
III Title: Vice President



WELLS FARGO BANK, N.A., as Issuing Bank   By: Philip C. Lauinger
III                                       
Name: Philip C. Lauinger III
Title: Vice President



NORDEA BANK FINLAND PLC, New York
Branch   By: /s/ Martin Lunder                                            Name:
Martin Lunder Title: Senior Vice President   By: /s/ Ronny
Bjornadal                                         Name: Ronny Bjornadal Title:
Vice President

 

--------------------------------------------------------------------------------

 

BANK ONE, NA, (main office Chicago), successor by merger to Bank One, Louisiana,
N.A., individually and as
Syndication Agent   By: /s/ Dianne L.
Russell                                           
Name: Dianne L. Russell
Title: Director

 

 

 

 

 

[Signature Page to Seventh Amendment To Third Amended And Restated
Revolving Credit Agreement]